Citation Nr: 0833445	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  97-20 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for a lung disorder.



REPRESENTATION

Appellant represented by:	Thomas Prindiville Higgins, 
Esq.



ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1949 to June 1952.  The case is before the Board of 
Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from May 1996 and April 
1997 rating decisions by the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO).  A July 1999 
Board decision denied the veteran's claim.  He appealed that 
decision to the Court.  In December 2000, the Secretary of 
Veterans Affairs filed an unopposed motion for remand and a 
stay of proceedings due to the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  In December 2000, the 
Court granted the motion, vacated the 1999 Board decision, 
and remanded the case to the Board for readjudication.  In 
August 2001, the case was remanded for further development.  
A June 2003 the Board decision denied service connection for 
a chronic acquired lung disorder.  The veteran appealed that 
decision to the Court.  In a February 2005 Decision, the 
Court vacated the June 2003 Board decision as to a lung 
disability, and remanded the matter for readjudication 
consistent with the Court's decision.  In September 2008, the 
case was reassigned to the undersigned, as the Veterans Law 
Judge who issued the previous decisions is no longer with the 
Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action on his part is required.


REMAND

The VCAA, 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002) and the regulations implementing it apply in 
the instant case.  A VCAA notice letter must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) 
(including as amended effective May 30, 2008, 73 Fed. Reg. 
23353 (Apr. 30, 2008)).  

The Court's February 2005 decision found that VA had not 
provided the veteran adequate notice of the VCAA in that he 
was not advised specifically of the evidence that was 
necessary to substantiate his claim, and that he was 
prejudiced by this notice insufficiency.  [The Board notes 
that a VCAA notice letter issued in September 2001 advised 
the veteran that to substantiate his claim he must show an 
injury or disease that began or was made worse in service, or 
an event in service causing disease or injury; a current 
physical disability which could be shown by medical records 
showing persistent or recurrent symptoms of the disability, 
and that VA would assist him in obtaining the records; and a 
relationship between the current disability and the injury, 
disease, or event in service.]  The Court noted that this 
September 2001 VCAA letter only provided "an overview of 
notice and assistance provisions, and did not advise the 
veteran of what was needed to substantiate his claim with the 
specificity required by 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159".  The Court's decision did not specifically 
indicate what further notice was needed.  It is the "law of 
the case".  The veteran's claim has been denied because he 
has not shown that he has a chronic acquired lung disability.  

Notably also, since the February 2005 Court decision, the 
Court has held (in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006)) that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that notice to the veteran must 
include notice that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded (and that each is appealable).

Finally, it is also noteworthy that (since at least 2000) the 
veteran has been represented by attorneys (who appear, based 
on allegations made that he is unaware of legal 
requirements), to have not informed him of what is necessary 
to substantiate his claim.  
Accordingly, the case is REMANDED for the following:

1.  The RO must provide the veteran and 
his attorney with the specific notice 
required by 38 U.S.C.A. § 5103 and 
38 C.F.R. § 3.159.  They must be advised 
that to establish service connection for a 
lung disability the veteran must, as a 
threshold matter, show by competent 
evidence (medical diagnosis or records 
showing persistent or chronic symptoms) 
that he has a chronic acquired lung 
disability.  They must be advised of the 
further requirements for establishing 
service connection, including that there 
was disease, injury, or event in service, 
and that there is a nexus between the 
current chronic acquired lung disability 
and the disease injury or event in service 
(and of the types of evidence that would 
substantiate each of these elements).  In 
addition, they must be notified of the 
further notice elements required, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
i.e., notice as to how disability ratings 
for lung disability and effective dates of 
awards are assigned.  To avoid further 
delay in this case (that has now been 
pending on appeal in excess of 11 years), 
the veteran's attorney should then be 
asked to express whether the notice the RO 
is considered satisfactory (and if not, 
the RO should address any further alleged 
deficiencies).  The veteran and his 
attorney must be afforded opportunity to 
respond to the notice.

2.  The RO should undertake any further 
development suggested necessary by any 
responses from the veteran and his 
attorney.  The RO should then re-
adjudicate the claim.  If it remains 
denied, the RO should issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if 
in order, for further review.

The purpose of this remand is to implement the mandates of 
the Court, as expressed in the February 2005 decision.  The 
appellant and his attorney have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

